Exhibit 20 Exhibit 20Press release issued May 14, 2013 For Immediate Release May 14, 2013 BOWL AMERICA REPORTS INCREASED THIRD QUARTER EARNINGS Bowl America Incorporated today reported 2013 fiscal third quarter earnings of $.26 per share, an increase from $.25 per share in the comparable prior year quarter.Earnings per share for the nine-month period ended March 31, 2013 were $.30, up from $.27 in the prior year. Revenues in the current year quarter benefited from an earlier and cooler than usual Spring Break week in our Northern Virginia market due to the early Easter Holiday.Earnings have also been helped by the prudent use of resources. Payment tomorrow of a $.165 per share regular quarterly dividend will make this the 41st consecutive year of increased regular dividends. Bowl America operates 19 bowling centers and its Class A Common Stock trades on the NYSE MKT Exchange with the symbol BWLA.A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing available at the Company’s web site www.bowlamericainc.com. BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteen weeks ended Thirty-nine weeks ended March 31, April 1, March 31, April1, Revenues Bowling and other $ Food, beverage & merchandise sales Operating expenses excluding depreciation and amortization Depreciation and amortization Interest & dividend income Earnings before taxes Net Earnings $ Comprehensive earnings $ Weighted average shares outstanding EARNINGS PER SHARE SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 03/31/13 04/01/12 ASSETS Total current assets including cash and short-term investments of $5,448 & $ 9,099 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
